FAIRFAX News Release TSX Stock Symbol:(FFH and FFH.U) TORONTO, April 15, 2016 RESULT OF VOTING FOR DIRECTORS AT ANNUAL SHAREHOLDERS’ MEETING Fairfax Financial Holdings Limited (“Fairfax”) (TSX: FFH and FFH.U) is pleased to announce the results of the vote on Directors at its April 14, 2016 Annual Shareholders’ Meeting. Each of the nominee directors listed in Fairfax’s management proxy circular dated March 11, 2016 was elected as a director, without a vote by ballot being conducted.Fairfax received proxies with regard to voting on the eight directors nominated for election, directing as set forth in the table below: Name of Nominee Vote For (Aggregate) % Withhold Vote (Aggregate) % Vote For (Subordinate Voting Shares) % Withhold Vote (Subordinate Voting Shares) % Anthony F. Griffiths Robert J. Gunn Alan D. Horn John R.V. Palmer Timothy R. Price Brandon W. Sweitzer Benjamin P. Watsa V. Prem Watsa Fairfax is a holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: John Varnell, Vice President, Corporate Development, at (416) 367-4941
